DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-14, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-9, 12-14, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US 2019/0053707) in view of Woo et al. (US 2022/0075051) .
	Regarding claims 1 and 23, Lane discloses a method and a system for processing rf backscattered signals (Fig. 6), the method comprising:
	receiving, with an antenna, a stream of backscattered signals derived from an rf signal (Fig. 6 step 306; paragraph [0070]; e.g., the subject status detection device 102 receives the reflected signals); 
	detecting, with a processor, an activity of a user to create a first activity signal based on a first time range of the received stream of backscattered signals (paragraphs [0020], [0072]; see the subject status detection device 102 monitors the reflected signals at two different times (such as the reflected signals at a first time) ;
	detecting, with the processor, a second activity of the user to create a second activity signal based on a second time range of the received stream of backscattered signals, the second time range after the first time range (paragraphs [0072]; see monitors the reflected signals at a second time later than the first time) and (paragraph [0080]; e.g.,  the subject status detection device 102 is used to detect various vital signs with or without the functionality of detecting the subject position 332 and/or the subject incontinence condition 334).
	Lane discloses comparing the reflected signals to determine a change between the reflected signals at the first time and the reflected signals at the second time (paragraph [0072]), but fails to specifically disclose determining, with the processor, whether the second activity signal invalidates the first activity signal.  
	However, Woo discloses determining whether the second activity signal invalidates the first activity signal (paragraphs [0012], [0015], [0022]; e.g., compares the movement data with a threshold value to check the presence of the passenger's breathing or heartbeat in the vehicle to count the presence).  
	Therefore, taking the teachings of Lane in combination of Woo as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to 
determining whether the second activity signal invalidates the first activity signal for advantages of checking the presence/absence of data on the respiratory rate and heart rate in the frequency domain using the processed data (Woo: paragraph [0008]).
	Regarding claim 2, Lane in combination with Woo discloses the method of claim 1, wherein the determining is provided using a space-time separable convolution architecture (Lane: paragraph [0072]).  
	Regarding claim 4, Lane in combination with Woo discloses the method of claim 1, further comprising filtering out background rf scattering signals (Lane: paragraph [0020] see radar signal).  
	Regarding claim 5, Lane in combination with Woo discloses the method of claim 1, wherein the stream of back scattered signals comprises a time entry, a range entry, a number of antenna, and a real and imaginary number designation (Lane: paragraphs [0072], [0076]).  
	Regarding claim 6, Lane in combination with Woo discloses the method of claim 1, wherein the determining is provided using a log-magnitude normalization of a real number and an imaginary number designation (Lane: paragraphs [0115]-[0116]) and (Woo: paragraph [0017]).  
	Regarding claim 7, Lane in combination with Woo discloses the method of claim 1, wherein the determining is provided using a unit-amplitude normalization of a real number and an imaginary number designation (Woo: paragraphs [0017], [0022]-[0023]).  
	Regarding claim 8, Lane in combination with Woo discloses the method of claim 1, wherein the second time range is a longer period of time than the first time range (Lane: paragraphs [0072], [0113]).  
	Regarding claim 9, Lane in combination with Woo discloses the method of claim 1, further comprising wherein the detecting a first activity and a second activity are detected in an anti-causal manner  (Lane: paragraphs [0072], [0113]).  
	Regarding claim 12, Lane in combination with Woo discloses the method of claim 1, further comprising adjusting a threshold for a predetermined determined time and space of the first time range depending upon an activity of the predetermined time and space of the first time range (Lane: paragraphs [0096], [0116]).
	Regarding claim 13, Lane in combination with Woo discloses the method of claim 1, further comprising calibrating a location of an rf source using a fixed reference point upon movement of the rf source using an inertial motion unit (Lane: paragraphs [0021], [0047]).  
	Regarding claim 14, Lane in combination with Woo discloses the method of claim 13,  wherein the calibrating includes a change in rotation and translation of the rf source  (Lane: paragraphs [0021], [0047]).  
	Regarding claim 21, Lane in combination with Woo discloses the method of claim 1, wherein the first activity signal includes a fall (Lane: paragraph [0091]).  
	Regarding claim 22, Lane in combination with Woo discloses the method of claim 1, wherein the first activity signal includes a sleep activity (Lane: paragraphs [0024], [0121]).  
	Regarding claim 24, Lane in combination with Woo discloses the method of claim 1, wherein the receiving a stream of backscattered signals derived from an rf signal is from a predetermined space (Lane: paragraphs [0021], [0047]).  
	Regarding claim 25, Lane in combination with Woo discloses the method of claim 1, further comprising, performing, with the processor, an action based on the second activity signal instead of the first activity signal (paragraphs [0076], [0080], [0120]).  
	Regarding claim 26, Lane in combination with Woo discloses the method of claim 1, wherein the determining includes determining that the second activity signal is different from the first activity signal thereby invalidating the first activity signal (paragraphs [0085], [0095], [0098]).

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in combination with Woo, in view of Gu et al. (US 2020/0397310; Cited in PTO-892 Part of Paper No. 20220608) .
	Regarding claim 3, Lane in combination with Woo discloses the method of claim 1, fails to specifically disclose wherein the determining is provided using a space-time separable convolution architecture, the space-time separable convolution architecture comprises a training process and an inference engine process.  
However, Gu discloses the space-time separable convolution architecture comprises a training process and an inference engine process (paragraphs [0052]-[0054] see training module provides a training data sequence 408 and truth data 410 for training the machine-learned module 406 to filter body motions associated with one or more activities).  
	Therefore, taking the teachings of Gu in combination of Wu and Gu as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the space-time separable convolution architecture comprises a training process and an inference engine in order to detect a user's vital signs in the presence of unintentional or intentional body motions from the user or another nearby person (Gu: paragraph [0002]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648